DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (U.S. 3,300,004).
Regarding claim 11, Peterson discloses (fig. 2 et al.) a clutch (fig. 2) comprising: 
a first disk-shaped clutch body 44 comprising a first face spline 42/48 formed as a first claw-type toothing; 
a second disk-shaped clutch body 36 comprising a second face spline 41/46 formed as a second claw-type toothing, the second disk-shaped clutch body being axially spaced from the first disk- shaped clutch body and axially movable against the first disk-shaped clutch body to engage the second face spline with the first face spline;
a synchronizing mechanism 39 for synchronizing a rotational speed of the first disk-shaped clutch body to a rotational speed of the second disk-shaped clutch body; 

a guide (see annotated figure for guide surface indicated) extending along an entirety of an axial length of the spring for securing the spring against radial displacement. 

    PNG
    media_image1.png
    645
    725
    media_image1.png
    Greyscale

Annotated figure 2 of Peterson.

Regarding claim 12, Peterson discloses (fig. 5 et al.) the first claw-type toothing includes a first roof-type toothing and a first tooth flank; and, the second claw-type toothing includes a second roof-type toothing and a second tooth flank formed parallel to the first tooth flank (see annotated figure).

    PNG
    media_image2.png
    456
    675
    media_image2.png
    Greyscale

Annotated figure 5 of Peterson.

Regarding claim 14, Peterson discloses (fig. 2 et al.) a first gear part 711, wherein the spring is a cup spring or a cup spring packet (col. 6 lines 43-52, “Belleville type diaphragm springs”) coaxially surrounding the first gear part. 

Regarding claim 16, Peterson discloses (fig. 2 et al.) the first gear part comprises an outer periphery that forms the guide (see annotated figure 2 above); and, the spring comprises an inner periphery (radially inner side of spring) that is radially supported and axially guided on the outer periphery. 

Regarding claim 19, Peterson discloses (fig. 2 et al.) the first disk-shaped clutch body or the second disk-shaped clutch body comprises a first axially oriented end face that supports the spring; and, the synchronizer mechanism comprises a synchronizer ring with a second axially oriented end face that supports the spring (see annotated figure 2 above). 

Regarding claim 20, Peterson discloses (fig. 2 et al.) the synchronizer mechanism comprises a synchronizer ring (radially outer portion of 39); and, the synchronizer ring comprises a peripheral conical friction face (radially outer face) that is frictionally connectable to the first disk-shaped clutch body or the second disk-shaped clutch body (as shown in fig. 2).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vierk et al. (U.S. 8,905,212).
Regarding claim 11, Virek discloses (fig. 5 et al.) a clutch 20 comprising: 
a first disk-shaped clutch body (one of 46 and 48) comprising a first face spline (50 or 52) formed as a first claw-type toothing (dog teeth); 
a second disk-shaped clutch body (one of 46 and 48) comprising a second face spline (50 or 52) formed as a second claw-type toothing, the second disk-shaped clutch body being axially spaced from the first disk- shaped clutch body and axially movable against the first disk-shaped clutch body to engage the second face spline with the first face spline;
a synchronizing mechanism 34 for synchronizing a rotational speed of the first disk-shaped clutch body to a rotational speed of the second disk-shaped clutch body; 
a spring 56 disposed between the first disk-shaped clutch body and the second disk-shaped clutch body; and 
a guide (radially inner surface of 32) extending along an entirety of an axial length of the spring for securing the spring against radial displacement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vierk et al. (U.S. 8,905,212) in view of Peterson (U.S. 3,300,004).
Regarding claim 14, Virek discloses (fig. 2 et al.) a first gear part 30, wherein the spring coaxially surrounding the first gear part. 
Virek does not appear to disclose the type of spring being a cup spring or a cup spring packet.  Peterson teaches a similar clutch including spring 58 that is a Belleville spring, which is considered to be a “cup spring”.  In order to arrive at the claimed invention, spring 56 of Virek would be embodied as a Belleville/cup spring as suggested by Peterson.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a Belleville/cup spring in the clutch of Virek as an obvious matter of design choice.  Belleville springs and cup springs are know to be used in these types of clutch before the effective filing date of the claimed invention, selecting a known type of spring for a known application of that type of spring involves only routine skill in the art, and the cup spring would function well in the environment of Virek and have predictable benefits of being low weight.

Regarding claim 17, Virek discloses (fig. 2 et al.) the first disk-shaped clutch body or the second disk-shaped clutch body comprises a radial stop (radially inner surface of 32) that forms the guide; and, the spring comprises an outer periphery (radial outer side) that is radially supported and axially guided on the radial stop. 

Regarding claim 18, Virek discloses (fig. 2 et al.)  a housing 32 with an inwardly oriented radial stop (radially inner surface) that forms the guide, wherein the spring comprises an outer periphery (radial outer side) that is radially supported and axially guided on the inwardly oriented radial stop. 


Response to Arguments
Applicant’s amendments have alleviated the previous rejections.  Upon further consideration, a new rejection on prior art has been made, as appears above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Jellis ‘740 discloses a frictional and positive clutch in a grinding machine with a spring biasing a conical member toward engagement.  Brown ‘888 discloses a frictional and positive clutch with a spring enclosed by a flange. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Counterbore 71 includes spline teeth 52, accordingly 71 is considered a “gear part”